Title: To Thomas Jefferson from Albert Gallatin, 21 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nover. 21st 1805
                  
                  I staid yesterday at home preparing my report for Congress & did not receive your note till evening. The sickness of a clerk who has received the proper instructions to analyse in the form I want the collectors returns of revenue prevents yet my giving precise sums; and they may yet be considered as blanks. The first paragraph of that part of the Message which relates to the Treasury will however be certainly within bounds with the following alterations
                  1. Receipts in the Treasury—say only upwards of 13 millions instead of 13½. The amount of those receipts is correct as I gave it to you; but a part arises from repayments which do not constitute a part of the revenue
                  
                  2. instead of the words “upwards of six millions &c” to the word “convention” say—“have enabled us to pay nearly 2 millions of the debt contracted by the British treaty & convention and upwards of four millions of the principal of the funded debt”
                  3. At the end of the paragraph, when speaking of the total redemption of the principal of the funded debt—say “upwards of 17 millions” instead of “between 16 & 17 millions”
                  4. I would also propose to transpose the sentence “and there remained in the treasury &c upwards of 4½ millions” in order to throw it in the ensuing paragraph for the purpose of introducing as connected with it the following information which is now omitted, vizt. that the encrease of receipts & revenue during last year (which are the cause of so much as 4½ millions remaining in the Treasury) will enable us next year, not only to pay the current demands &c as stated in the 2d paragraph, but also to pay the whole amount of 3,750,000 dollars for American claims assumed by the French convention; without recurring to the authority which had been given to borrow 1,750,000 dollars for that object. For we had heretofore never engaged to pay more than two millions of that item out of the common treasury receipts.
                  
                   By what precedes I have anticipated almost all I had to say on the second paragraph. The only thing which perhaps should be added to the information given of an expected surplus of one million for next year, is that that expectation is confined to next year. For it is altogether predicated on the calculations of an European war revenue; and even whilst that war continues, the revenue will be materially affected by the late measures of England if persisted in & carried to the threatened extent. Every measure of retaliation which we may adopt, however well calculated for that object, will have a tendency rather to diminish than to encrease the revenue; and, at all events, will not diminish the decrease produced by the English measures. I must also add that in calculating the surplus, I had estimated the navy expenditure at the old agreed on sum of 650,000 dollars, instead of which the estimate of the Secretary of the navy, besides the deficiencies of this year, amounts for the current service of next year to 1,070,000 dollars.
                  Upon due consideration I think that the two last paragraphs should be omitted. As it relates to foreign nations, it will certainly destroy the effect intended by other parts of the message. They never can think us serious in any intention to resist if we recommend at the same time a diminution of our resources. But as it relates to ourselves, the fact is that we want the money to effect the Florida purchase. The two millions wanted immediately cannot be procured without that fund. If we part with it, we must borrow for that object. To that resource I feel a great reluctance when it can possibly be avoided. It would be very pleasing to give the pattern of an eight years administration who had done the business of the nation without recurring to any loan. We may within the three years, with the aid of that fund, pay entirely for Florida; and then the salt duty may be given up. For at the end of the year 1808, Florida being paid for, almost 30 millions of the funded debt extinguished, the ordinary revenue encreased perhaps one million by our natural encrease, and the U. States no longer obliged to pay 8 millions a year for the debt unless convenient, you could recommend the abolition of the salt duty instead of merely a substitution. I heartily wish it to be done within our time, but had rather abstain for this time from a positive recommendation then to be obliged to borrow. It is not indeed probable that the proposed plan for Florida will be relished by Congress unless they see that the object can be obtained without encreasing the debt. It must also be remembered that in the message you leave it a matter of doubt, whether it may not prove necessary to encrease the army—
                   With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     I find amongst my papers a view of the Spanish ports in Texas taken from Pages, Sibley, Nolen, & Humboldt—Perhaps you may find something in it to add to your notes—Sibley places the settlement at Bayou Pierre in one of his letters 50, & in another 80 miles above Natchitoches. Campti he places uniformly at 20
                  
               